TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-10-00120-CV




                                  Walter Lee Hall, Jr., Appellant

                                                   v.

             HSBC Mortgage Services, Inc., its Successors and Assigns, Appellee




            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-07-010279, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On April 15, 2011, we dismissed this appeal for want of prosecution because

appellant Walter Lee Hall, Jr. had not filed his brief by the February 23 deadline set when we granted

a motion for extension of time. See Tex. R. App. P. 42.3(b). Almost immediately after that opinion

issued, Hall filed a motion for rehearing attaching a copy of a bankruptcy petition that he filed in the

U.S. Bankruptcy Court of the Western District of Texas on January 24, 2011. We therefore reinstate

the appeal and abate it until a party files a motion to reinstate or a motion to sever. See

id. R. 8.1, 8.2, 8.3. Hall is ordered to inform this Court within ten calendar days of the resolution

of the bankruptcy proceeding or some other event that would allow the appeal to be reinstated.

Should Hall fail to provide such notice, the appeal will be subject to dismissal for want of

prosecution on this Court’s or another party’s motion.
                                                  ____________________________________

                                                  David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Bankruptcy

Filed: June 2, 2011




                                              2